Title: From George Washington to Brigadier General James Mitchell Varnum, 6 October 1777
From: Washington, George
To: Varnum, James Mitchell



Sir
Camp Pawlins Mill [Pa.] 6th October 1777

I have yours of Yesterday informing me that the detatchment under your command will be at Coryells Ferry this Evening. I desire you will cross immediately upon the Rect of this and proceed by the nearest Rout to Hilltown Township near the Heights of which we shall move our Encampment. As soon as you arrive upon your Ground send me a Messenger to let me know exactly where you are. I am Sir Yr most obt Servt

Go: Washington

